941 F.2d 1206
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.JESSE WILSON JEFFRESS, Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA;  EDWIN B. BAKER;  TYLER WILLIAMS,Defendants-Appellees.
No. 90-6426.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 28, 1991Decided:  August 29, 1991

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.
Jesse Wilson Jeffress, Appellant Pro Se.  Lee Melchor, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;  Charles F. Midkiff, Regina Maria Policano, MIDKIFF & HINER, P.C., Richmond, Virginia, for Appellees.
Before WILKINSON, WILKINS, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Jesse Wilson Jeffress appeals from the district court's order dismissing his case challenging the constitutionality of Va.  Code Ann. § 19.2-271.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Jeffress v. Virginia, CA-90-389-R (W.D. Va.  Oct. 12, 1990).  We deny all motions filed by Jeffress in this appeal that we have not previously acted on and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED